DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 09 March 2020, in which claims 4-6 and 9 were amended, has been entered.

Information Disclosure Statement
Examiner has crossed-through the information disclosure statement filed 09 March 2020 since the contents within are included in the corrected information disclosure statement filed 10 April 2020.

Specification
The disclosure is objected to because of the following informalities: Examiner suggests changing “not illustrates” to --not illustrated-- (paragraph 0020).  Appropriate correction is required.

Claim Objections
Claims 2 and 6 are objected to because of the following informalities.  Examiner suggests the changes below:
“The tuck portion” be changed to --the tuck portion-- (claim 2, line 2);
“An airbag” be changed to --The airbag-- (claim 6, line 1). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 3, it is unclear to what feature “it” makes reference (line 3).  Clarification an rewording are required.
In regards to claim 8, it is unclear what is intended by the phrase “so as to be” (line 4).  Examiner suggests deleting this phrase such that “a slit so as to be located on an extension line” is changed to --a slit located on an extension line--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 2, 4, 6, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii et al. (US 6,610,000).  Ishii et al. discloses an airbag (#20) which is formed by connecting peripheral edges (via sewing yarn #28) of a front panel (#24) and a rear panel (#21; figures 1-3A), wherein the front panel (#24) has a tuck portion (formed along creases #C1, C2; figures 3B, 9) in a passenger's shoulder restraint area (depending upon size and stature of passenger), and a tether (#26) connecting a chest restraint area (depending upon size and stature of passenger) of the front panel (#24) and the rear panel (#21; figures 1, 2) is provided,
wherein the tuck portion (formed along creases #C1, C2) includes at least a left tuck portion (pre-folded portion formed along creases #C1, C2 on left side) which extends downward from an upper left and a right tuck portion (pre-folded portion formed along creases #C1, C2 on right side) which extends downward from an upper right (figures 3B, 9),
wherein the left tuck portion and the right tuck portion (pre-folded portion formed along creases #C1, C2 on left and right sides) are separated (figures 3B, 9),
wherein the tether (#26) is connected to a lower center side of the front panel (#24; figures 1-3A, 7, 8),
an airbag device (#M) comprising the airbag (#20) and an inflator (#8) for inflating the airbag (figures 5-8),
wherein a tip side (#26a) of the tether (#26) is connected to a steering side by an inflator mounting ring (#6) for attaching the inflator (#8) to a retainer (#11; figure 5).

Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paxton et al. (US 10,266,145).  Paxton et al. discloses an airbag (#110, 310, 410, 510, 610, 710, 810, 910, 1010, 1110,  by connecting peripheral edges of a front panel (#114) and a rear panel (#112; figures 2, 2A), wherein the front panel (#114) has a tuck portion (#160, 360, 460, 560, 660, 760, 860, 960, 1160, 1260) in a passenger's shoulder restraint area (depending upon size and stature of passenger; figures 1B-12), and a tether (#144, 344, 444, 544, 744, 844, 944, 1244) connecting a chest restraint area (depending upon size and stature of passenger) of the front panel (#114) and the rear panel (#112) is provided (figures 2-5, 7-9, 12),
wherein the tuck portion (#160, 360, 560, 760, 860, 960, 1260) includes at least a left tuck portion (left portion of #160, 360, 560, 760, 860, 960, 1260) which extends downward from an upper left and a right tuck portion (right portion of #160, 360, 560, 760, 860, 960, 1260) which extends downward from an upper right (figures 2, 2B, 3, 5, 7-9, 12),
wherein a distance between the left tuck portion (left portion of #360) and the right tuck portion (right portion of #360) is gradually reduced as it goes to a lower side (distance is gradually reduced as a curve is formed that connects left and right sides; figure 3),
wherein the left tuck portion (left vertical portion of #160, 360, 560, 760, 860, 960, 1260) and the right tuck portion (right vertical portion of #160, 360, 560, 760, 860, 960, 1260) are separated (figures 2, 2B, 3, 5, 7-9, 12),
wherein a lower end of the left tuck portion (left portion of #360) is in contact (via lower curved connecting portion) with a lower end of the right tuck portion (right portion of #360; figure 3),
wherein the tether (#144, 344, 444, 544, 744, 844, 944, 1244) is connected to a lower center side of the front panel (#114; figures 2-5, 7-9, 12),
an airbag device (#100, 300, 1100) comprising the airbag (#110, 310, 410, 510, 610, 710, 810, 910, 1010, 1110, 1210) and an inflator (#104, 1104) for inflating the airbag (figures 1A-1C, 10, 11).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 appears to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses airbags including tethers and tuck portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616